DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission filed on 15 July 2021 has been entered.

Claims 20 and 34 were amended in the submission filed on 15 July 2021 and have been further amended below in an examiner’s amendment.  No additional claims were cancelled or added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Orville R. Cockings, Reg. No. 42,424, on 28 July 2021.

The application has been amended as follows: 
1.-19. (cancelled)
20.    (currently amended) A method, comprising:

operating while offline, by the first computing device, an application;
modifying, by the first computing device while operating the application offline, at least one data item stored locally in a storage on the first computing device;
detecting, by the first computing device, that the first computing device is connected to a network;
synchronizing, by the first computing device upon detecting the network connection, the storage on the first computing device with one or more storages on one or more other computing devices of the synchronization group, wherein the synchronization includes providing the at least one modified data item to the one or more storages on the one or more other computing devices; and
receiving, by the first computing device from a second computing device of the synchronization group, information on differences between the data items stored in the storage of the first computing device and data items stored in a storage of the second computing device.
21.    (previously presented) The method of claim 20, further comprising:
sending, by the first computing device to the second computing device of the synchronization group, a current state of data items stored in the storage of the first computing device;

22.    (previously presented) The method of claim 21, wherein the current state of data items sent by the first computing device includes information on modifications made by the first computing device of the synchronization group while operating offline.
23. (previously presented) The method of claim 21, wherein the current state of data items sent by the first computing device includes information on modifications made by a third computing device of the synchronization group.
24.    (previously presented) The method of claim 20, further comprising:
receiving, by the first computing device from the second computing device of the synchronization group, a current state of data items stored in a storage of the second computing device;
sending, by the first computing device to the second computing device, information on differences between the data items stored in the storage of the first computing device and the data items stored in a storage of the second computing device.
25.    (previously presented) The method of claim 24, wherein the current state of data items received from the second computing device includes information on modifications made by the second computing device of the synchronization group while operating offline.
26.    (previously presented) The method of claim 24, wherein the current state of data items received from the second computing device includes information on modifications made by a third computing device of the synchronization group.

receiving, by the first computing device from a third computing device of the synchronization group, a current state of data items stored in a storage of the third computing device;
determining, by the first computing device based on the current state received from the second computing device and the current state received from the third computing device, that a conflicts exists between a modification made by the second computing device to a particular data item and a modification made by the third computing device to the particular data item.
28.    (previously presented) The method of claim 27, further comprising: determining, by the first computing device, an ancestry record of the modifications made to the particular data item;
resolving, by the first computing device, the conflict by selecting one of the modifications made to the particular data item based the ancestry record of the modifications and one or more deterministic rules for the synchronization group.
29. -33. (cancelled)
34.    (currently amended) A first computing device, comprising: one or more processors configured to:
send, while offline, a request to a plurality of computing devices to join a synchronization group, the synchronization group having one or more data prefix-access control lists set when created, the one or more data prefix-access control lists providing an indication that specifies a subset of data 

modify, while operating the application offline, at least one data item stored locally in a storage on the first computing device;
detect that the first computing device is connected to a network; and synchronize, upon detecting the network connection, the storage on the first computing device with one or more storages on one or more other computing devices of the synchronization group to which the first computing device belongs, wherein the synchronization includes providing the at least one modified data item to the one or more storages on the one or more other computing devices.
35.    (previously presented) The first computing device of claim 34, wherein the one or more processors are further configured to:
send, to a second computing device of the synchronization group, a current state of data items stored in the storage of the first computing device;
receive, from the second computing device, information on differences between the data items stored in the storage of the first computing device and data items stored in a storage of the second computing device;
modify, based on the received information, the storage of the first computing device.
36.    (previously presented) The first computing device of claim 35, wherein the current state of data items of the first computing device includes information on modifications made by the first computing device of the synchronization group while operating offline.

receive, from a second computing device of the synchronization group, a current state of data items stored in a storage of the second computing device;
send, to the second computing device, information on differences between the data items stored in the storage of the first computing device and the data items stored in a storage of the second computing device.
38.    (previously presented) The first computing device of claim 35, wherein the one or more processors are further configured to:
receive, from a third computing device of the synchronization group, a current state of data items stored in a storage of the third computing device;
determine, based on the current state of data items received from the second computing device and the current state of data items received from the third computing device, that a conflicts exists between a modification made by the second computing device to a particular data item and a modification made by the third computing device to the particular data item.
39.    (previously presented) The first computing device of claim 38, wherein the one or more processors are further configured to:
determine an ancestry record of the modifications made to the particular data item;
resolve the conflict by selecting one of the modifications made to the particular data item based the ancestry record of the modifications and one or more deterministic rules for the synchronization group.

41.    (previously presented) The method of claim 20, wherein the network comprises a peer-to-peer network.
42.    (previously presented) The method of claim 41, comprising creating, upon detection by the first computing of an Internet network connection, the synchronization group at a server.
43.    (previously presented) The first computing device of claim 35, wherein the network comprises a peer-to-peer network.
44.    (previously presented) The first computing device of claim 43, comprising the one or more processors being configured to detect an Internet network connection and communicate data associated with the synchronization group to a server to cause the server to become a member of the synchronization group.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 20 and 34, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a method and a first computing device incorporating: 

(a) an offline first computing device sending to a plurality of devices a request to join a synchronization group, “the synchronization group having one or more data prefix-
(b) the offline first computing device modifying locally stored content while operating an application offline
(c) in response to the offline first computing device detecting a network connection, the first computing device synchronizing the modified content with the storages on the other computing devices of the synchronization group
(d) the first computing device receiving information from one of the synchronization group devices about differences between the data stored in the two devices.

Claims 21-28 and 35-44 further limit the allowed claims and are also allowed.

With respect to the prior art Anderson et al. (U.S. Patent Publication 2012/0190386), Strong et al. (U.S. Patent 7,885,925), and Frey et al. (U.S. Patent Publication 2006/0161990):
While Anderson disclosed requests to join a synchronization group (see 1060) while not connected to the Internet (see 0179) of element (a) above, as well as offline content changes (see 1064) of element (b) above, synchronization of content when a network connection is detected (see 0867) of element (c) above, Anderson did not disclose the aspects of (a) above involving data prefix access control list nor the entirety of element (d) above.

While Frey disclosed ACL sync group maps (see Fig. 6 #610), group membership tables (see Fig. 6 #606), that ACLs are used to indicate permission to access content (see 0016) and include prefixes (see 0064), Frey did not disclose the entirety of element (a) above, nor elements (b)-(d).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        29 July 2021

/Patrice L Winder/Primary Examiner, Art Unit 2452